Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Information Disclosure Statement
The information disclosure statement filed 06/18/2019 fails to comply with 37 CFR 1.97, 1.98 and MPEP §609 because:
Foreign Patent Cite No. 1 (EP 2314404) is not in the English language.
Non-Patent Literature Cite no. 1 appears to miss the opinion sections pertain to patentability determination of Applicant’s foreign priority EP 18178813.4. Though, the 3 pages of this reference has been considered by Examiner.
Prior art reference US 8,961,268 failed to be listed/cited by Applicant on the IDS statement form. The reference needs to be listed to be considered by Examiner.

Claim Objections
Claims 1-13 are objected to because of the following informality:  The acronym “NC” of terms “NC-controlled axes” and “NC-controller” need to be explicitly spelled out for clarity reason.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1-3 each recites the phrases “the NC-controlled axes” (claims 1-3) and “contact of the tool” (claim 1, line 11) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  See reference to feature “multiple NC-controlled axes” and/or “contacting the tool”.
Claim 1 recites the element “comprising” (line 3) follows by with limitations “multiple NC-controlled axes and one or more of sensors or detectors, and an NC-controller configured to control movements of the NC-controlled axes”. It is unclear and indefinite if the succeeding limitations are contained within “a tool” or within “a gear processing machine”. The recited limitation needs to proceed as such: “wherein the tool further comprising…” or “wherein the gear processing machine further comprising…”
Claim 1 recites the term "therefor" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “therefor”1), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 6 recites the term "thereof" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “thereof”2), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 8 recites the limitation “defining a concentricity error or a thermal distortion of the gearwheel workpiece in three-dimensional space using said one or more of contact points or contact regions” that fails to correlate to subject matter of claim 1 and/or claim 7. It is unclear how the step of “defining a concentricity error or a thermal distortion of the gearwheel workpiece in 3D space” correlates to prior steps as recited in claim 1 and/or claim 7.
Claim 13 recites the term "thereby" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “thereby”3), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claim 11, the written description fails to provide support for the limitations “wherein the step of determining at least one second relative movement includes, with respect to the gearwheel workpiece, minimizing a duration of the at least one second relative movement” as recited. A review of the specification teaches of the adaption of the workpiece relative movements comprising a change in travel distance and/or a change movement path of the tool in relation to gearwheel workpiece, and further teaches optimizing the relative movements in a workpiece-specific manner (See Spec at ¶0022-0043). However, the teaching of optimizing the relative movements is not to construe the same as “minimizing a duration” of the second relative movement. Thus, the written description fails to provide support for the claimed limitations of claim 11.

Claim Rejections - 35 USC § 102

 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuerfel (US 2015/0338201).

With respect to claim 1, Wuerfel teaches a method (methods of figs.9-10) comprising: 
hard machining a precut and heat-treated gearwheel workpiece using a tool in a gear processing machine (pre-gear cut workpiece within a gear-cutting machine using a gear-cut tool, abstract and par.0192) comprising multiple NC-controlled axes and one or more of sensors or detectors, and an NC-controller configured to control movements of the NC-controlled axes (CNC gear-cutting machine provides machine axes for carrying out relative movements between workpiece and received tool, par.0063 and par.0192), the method (methods of fig.9-10 executed by controller 12 of gear-cutting machine system 800, figs.8-10 and par.0192) further comprising the following steps4:
determining a first relative movement of the tool relative to the gearwheel workpiece using target data of the gearwheel workpiece (generate first relative movement between workpiece and the tool, step 902 of fig.9; par.0193; gear-cutting machining starting from a predefined desired position of the involutes, par.0044);
executing the first relative movement including contacting the tool with the gearwheel workpiece in a controlled manner using the NC-controller therefor 
obtaining, using the one or more of sensors or detectors, real-time measured values relating to contact of the tool and the workpiece and movement data related to one or more of movements or positions of components of the gear processing machine during the executing step (controller 12 to obtain data and information from various machine sensors 16 and actuator 81 movements, fig. 8 and par.0192; detecting a resulting of the first contact between the tool and the workpiece, step 902 of fig.9); and 
analyzing the real-time measured values and the movement data and determining, based on said analyzing, at least one second relative movement of the tool and the gearwheel workpiece adapted for the gearwheel workpiece (detecting a first set of coordinates resulting from the first detected contact between the tool and the workpiece, step 902 of fig.9; determine a second relative movement between workpiece and the tool, step 904 of fig.9, par.0194);
wherein said hard machining includes hard machining at least one portion of a tooth of the gearwheel workpiece, including the NC-controller executing the at least one second relative movement of the tool relative to the gearwheel workpiece (resulting second contact between a second tooth flank of the tool and a second tooth flank of the workpiece, step 904 of fig.9; wherein the first and second tooth flanks of the workpiece are left and right tooth flanks of the workpiece, the sum of the left and right base gap half-angles, par.0196; based on the one or more desired values, actuating machine axes of the gear-cutting machine for gear-cutting movement to produce a desired involute shape of the workpiece, fig.10, step 1004 and par.0202).

With respect to claim 2, Wuerfel teaches further comprising determining, prior to said hard machining, a movement sequence of the NC-controlled axes using the target data (determine a first set of coordinates for representing the first relative movement between the workpiece and the tool, step 902 of fig.9).



With respect to claim 4, Wuerfel teaches wherein determining the second movement sequence comprises modifying the movement sequence using said results of the analyzing step (repeating steps 902-908 with one or more additional contact points between tool and workpiece on one or more of tooth gaps, tooth teeth, tooth helicies, then results in modifying the first set of coordinates representing the first relative movement between the workpiece and the tool hence further modifying the second set of coordinates representing the second relative movement, step 910 of fig.9).

With respect to claim 5, Wuerfel teaches wherein the analyzing step comprises determining actual geometry of the heat-treated gearwheel workpiece before said hard machining (par.0196 discloses various calculations to determine the geometry of the workpiece prior to hard machining).

With respect to claim 6, Wuerfel teaches wherein the analyzing step comprises determining a deviation of actual geometry of the heat-treated gearwheel workpiece relative to a target geometry thereof (moving between first contact at step 902 and the second contact at step 904 by traveling at least two axes of a feed and angle of rotation of the tool and of the workpiece and adjusting the crossed-axes angle including adjusting a pivot movement of the tool and the workpiece, par.0199).



With respect to claim 8, Wuerfel teaches further comprising defining a concentricity error or a thermal distortion of the gearwheel workpiece in three-dimensional space using said one or more of contact points or contact regions (contact points between the tool and the workpiece on one or more of tooth gaps or tooth helicies of one or more of the tool and of the workpiece, and statistically evaluate the plurality of measurements to reduce measuring inaccuracies, and centering the tool based on a preceding allowance analysis of the tool such that a stock removal is identical or almost identical in a normal direction on left and right flanks of the workpiece or a removal distribution is directly set, par.0198).

With respect to claim 9, Wuerfel teaches wherein the step of determining at least one second relative movement includes defining the at least one second relative movement so as to avoid, during said hard machining, one or more of damage to the tool, overheating due to grinding on the gearwheel workpiece, or the tool penetrating a hardened layer of the gearwheel workpiece (modification of the workpiece by the pre-gear-cutting process, by distortion due to hardening and/or by preceding machining steps with modified tools or modified machining kinematics, par.0130; taking the modifications or unwanted differences due to wear or production defects when determine the location of the involutes, par.0130).

With respect to claim 10, Wuerfel teaches wherein the at least one second relative movement comprises at least one changed travel distance of the tool relative to the gearwheel workpiece as compared to a travel distance of the tool relative to the 

With respect to claim 11, Wuerfel teaches wherein the step of determining at least one second relative movement includes, with respect to the gearwheel workpiece, minimizing a duration of the at least one second relative movement (moving between first contact at step 902 and the second contact at step 904 by traveling at least two axes of a feed and angle of rotation of the tool and of the workpiece and adjusting the crossed-axes angle including adjusting a pivot movement of the tool and the workpiece, par.0199).

With respect to claim 12, Wuerfel teaches wherein said contacting step includes contacting at least one tooth flank of a tooth of the gearwheel workpiece with the tool, and the obtaining step is performed during the step of executing the first relative movement (a first contact between a first tooth flank of the tool and a first tooth flank of the workpiece, step 902 of fig.9; par.0193).

Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if overcome all above rejections and further rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claim 13, wherein the tool defines a torsion bar, the method further includes, during the step of executing the first relative movement, turning at least one end face of the gearwheel workpiece using the tool and thereby correcting distortion of the at least one end face, and the obtaining step is performed during the turning step.

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: KR 2015-0135139 and GB 2203548.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   June 4, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See NPL attached for Dictionary.com defines “therefor” as “for or in exchange for that or this; for it”
        2 See NPL attached for Dictionary.com defines “thereof” as “of that or it”
        3 See NPL attached for Dictionary.com defines “thereby” as “by that; by means of that”
        4 As disclosed by Applicant, the following steps do not necessarily have to be executed in the sequence given. Furthermore, the claimed invention as recited do not have the same sequence steps as disclosed. See Spec at ¶0011.